PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/649,518
Filing Date: 13 Jul 2017
Appellant(s): Trunck et al.



__________________
Devin Lee Looijen Reg. No. 64,779
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 1/18/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 9/27/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Examiner maintains:
- 35 U.S.C. 103 rejections for claims 1-2, 6-9, 13-16, 20 as being unpatentable over Reid et al (US Pub. No. 2017/0286594- hereinafter Reid) in view of Mamoshina et al (NPL: “Applications of Deep Learning in Biomedicine”- hereinafter Mamoshina) and further in view of Iris et al (US Patent No. 6,221,585- hereinafter Iris);
- 35 U.S.C. 103 rejections for claims 3-5, 10-12, 17-19 as being unpatentable over Reid et al (US Pub. No. 2017/0286594) in view of Mamoshina et al (NPL: “Applications of Deep Learning in Biomedicine”), further in view of Iris et al (US Patent No. 6,221,585- hereinafter Iris), and further in view of Frey et al (US Pub. No. 2016/0364522- hereinafter Frey).
 
(2) Response to Argument
I. 35 US.C. § 103 Rejection of Claims 1-2, 6-9, 13-16, and 20 as being unpatentable over Reid (U.S. PG Pat. Pub. 2017/0286594) in view of Mamoshina (NPL: “Applications of Deep Learning in Biomedicine”) and Iris (U.S. Pat. 6,221,585).
Examiner response:

“wherein the characteristics comprise at least one item selected from the group consisting of: phenotypes and behaviors of the individual... 
a controller that selects one or more machine learning models at least one of which utilizes a combination of multiple ones of the characteristics as input, ...and for each individual in the records: predictively assigns at least one genetic variant to that individual by operating the one or more machine learning models based on multiple ones of the characteristics indicated in the records for that individual, wherein the at least one genetic variant comprises a variation in a nucleotide sequence”.
Furthermore, appellant argues that prior art Reid describes an altogether different system that in claim 1, and that the Abstract of Reid describes a system wherein general associations between phenotype and genetic variant are determined for a large population.
In response to appellants above argument, the examiner respectfully disagrees. Claims were evaluated as a whole, based on the broadest reasonable interpretation of the claim limitations. After careful analysis and evaluation of the limitations in independent claim 1, examiner understands that the claim limitations do not reflect a patentable distinction from the prior art of record. Examiner would like to provide a brief explanation of the prior art of record. 
First, examiner would like to clarify that Reid’s abstract reads as follows: “Methods and systems for generating and analyzing genetic variant-phenotype association results a large population, as applicant argues. It can be seen that Reid’s Abstract describes analysis of genetic variant and phenotype associations, which is similar in scope as the claimed invention. 
In further details, regarding the limitation “wherein the characteristics comprise at least one item selected from the group consisting of: phenotypes and behaviors of the individual...”, examiner would like to explain that the characteristic selected as recited in the claim are either phenotypes or behaviors of the individual, and prior art Reid teaches, as it can be seen for example at [0168]: “[t]he phenotype data interface 302 can access data stored in the phenotypic data component 204. The phenotype data interface 302 can comprise one or more of a phenotype data viewer 302a, a query/visualization component 302b, and/or a data exchange interface 302c. The phenotype data viewer 302a can comprise a graphical user interface configured to permit a user to input one or more queries into the query/visualization component 302b”. Therefore, it is reasonably interpreted that these phenotypes queries inputted by a user correspond to the claimed limitation. 
Regarding the limitation “a controller that selects one or more machine learning models at least one of which utilizes a combination of multiple ones of the characteristics as input…”, examiner would like to point out that the combination (emphasis added) of Reid, Mamoshina, and Iris teaches this limitation. Reid teaches, as it can be seen for example, at [0166]: “[t]he data analysis component 208 can be configured to perform data mining, artificial intelligence techniques (e.g., machine learning), and/or predictive analytics”. Moreover, it can be seen at Reid’s [0154]: “[q]uantitative phenotypes can be analyzed using generalized linear model (GLM) approaches”. Therefore, it is reasonably interpreted that Reid teaches the use of a machine learning model that utilizes a combination of multiple ones of phenotypes as input, as they are analyzed using generalized linear model approaches. Even though Reid teaches a plurality of phenotypes being analyzed by generalized linear model approaches, which is interpreted as a combination of multiple ones of the characteristics (as claimed), Iris explicitly teaches at Column 19: lines 46-49: “Selection of input phenotypes (emphasis added) is performed by the user, and can be carried out as desired. Nevertheless, preferred guidelines for phenotype selection (choosing transcript sources) are provided”. Therefore, this strengthens the examiner’s rejection by explicitly stating the selection by a user of a plurality of phenotypes. In addition, regarding the part of the limitation directed to the selection of one or more machine learning models, prior art Mamoshina cures these deficiencies, as it can be seen, for example at p. 1446, the importance of considering a best or more appropriate neural network according to a certain task. 
Regarding the limitation “...and for each individual in the records: predictively assigns at least one genetic variant to that individual by operating the one or more machine learning models based on multiple ones of the characteristics indicated in the records for that individual, wherein the at least one genetic variant comprises a variation in a nucleotide sequence”, examiner would like to point out that Reid teaches analyzing quantitative phenotypes using a generalized linear model (as it can be seen at [0154]). The use of a generalized linear model reasonably corresponds to the claimed predictively assignment. Further, Reid teaches at [0166]: “generating, storing and indexing results from the genetic variant-phenotype association data component 206. For example, results can be indexed by variant(s), results can be indexed by phenotype(s), combinations thereof, and the like. The data analysis component 208 can be configured to perform data mining, artificial intelligence techniques (e.g., machine learning), and/or predictive analytics”. Furthermore, Reid discloses at [0181]: “[t]he query result indicates all variants associated with PCSK9 and includes various data associated with the variants (e.g., gene, chromosome number, genomic position, a reference, alternative alleles, variant, variant name, predicted type of variant”. Examiner understands that these teachings of indexing the genetic variant-phenotype associations, whether it is by variants, phenotypes or a combination, are reasonably equivalent to the claimed assignment of a genetic variant based on the characteristic (phenotypes) chosen by the user, especially since Reid discloses the use of artificial intelligence techniques for said analysis.
Appellant further argues that Reid describes a user interface to merely display phenotypes and genes associations instead of predicting genetic variants, however, examiner respectfully disagrees. Reid teaches the use of artificial intelligence techniques, such as a generalized linear model for analyzing phenotypes, therefore, this reasonably corresponds to a prediction. Furthermore, appellant argues that instant application “actively makes a prediction”, however, according to the broadest reasonable interpretation of the claim limitations, there is no such recitation of actively making a prediction. Rather, claim limitations recite “predictively assigns”, which is considered as an anticipated/predicted assignment. Appellant further mentions the application’s specification at [0005] which emphasizes on the many-to many associations between traits and identify relationships between traits and genetic variants, and further argues 
Appellant further argues that Mamoshina does not alleviate the weakness of Reid, however, examiner respectfully would like to explain that Mamoshina is brought to cure the specific deficiency of Reid in regards to the “selection” of one or more machine learning models, as explained above. In addition, appellant argues that Iris cannot be combined with Reid. Examiner would like to explain that Iris is brought to reinforce the analysis of multiple inputs of phenotypes, as explained above. Furthermore, in response to applicant's arguments against these references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to appellant’s  argument that the examiner's rejection is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
II. 35 US.C. § 103 Rejection of Claims 6, 13, and 20 as being unpatentable over Reid (U.S. PG Pat. Pub. 2017/0286594) in view of Mamoshina (NPL: “Applications of Deep
Learning in Biomedicine”) and Iris (U.S. Pat. 6,221,585).
Examiner response:
Appellant argues that Reid is silent in regards to the limitation recited in claim 6, however, examiner respectfully disagrees. It can be seen, for example at Reid’s [0137]: “One or more CNVs can be detected in all whole-exome sequencing samples using CLAMMS. Every CNV can be defined by start and end coordinates, expected copy number state, and/or confidence level”. Reid’s CNVs refers to "copy number variant" which can be a genetic variant. Reid further discloses at [0137]: “A confidence level ("QC Level") can be assigned between 0 and 3, where QCO are the lowest confidence CNV calls, and QC3 are the highest. The confidence levels can be assigned using the CLAMMS quality control pipeline as described in "Primary Sequence Analysis, CNV Calling, and Quality Control," infra. High-confidence CNVs can be defined as QC levels 2-3, with low-confidence being QC levels 0-1”. Reid’s quality control system defines CNV using the confidence level 0 through 3, therefore, if a CNV (genetic variant) is defined using this values, it is interpreted as being compared to these values. For this reason, examiner reasonably interprets these values as “confidence threshold”, which amounts to how accurate the genetic variant is defined. Examiner could not conclude a patentable distinction (emphasis added) between the combination (emphasis added) of Reid, Mamoshina and Iris and the limitations of claims 6, 13 and 20 (as being analogous claims).

III. 35 U.S.C. § 103 Rejection of Claim 7 and 14 as being unpatentable over Reid (U.S. PG Pat. Pub. 2017/0286594) in view of Mamoshina (NPL: “Applications of Deep Learning
in Biomedicine”) and Iris (U.S. Pat. 6,221,585). 

Examiner response:
Appellant argues that the prior art Mamoshina fails to teach the limitations of claim 7, however, examiner respectfully disagrees. Claim 7, as being dependent on claim 1, is rejected using the combination (emphasis added) of Reid, Mamoshina and Iris. As explained above, Reid and Iris teach the concept of the combination of characteristics as input, based on the BRI of the claim limitations. Mamoshina teaches the concept of  different application, sources of data and their corresponding deep learning technique, as it can be seen for example at Table 1 (“[s]ummary of Deep Learning Techniques Applied to Different Types of Biomedical Data). One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Examiner could not conclude a patentable distinction (emphasis added) between the combination (emphasis added) of Reid, Mamoshina and Iris and the limitations of claims 7 and 14 (as being analogous claims).

IV. 35 USC. § 103 Rejection of Claims 4, 11, and 18 under 35 U.S.C. § 103 as being unpatentable over Reid in view of Mamoshina, Iris and Frey (U.S. PG Pat. Pub.2016/0364522).

Examiner response:
Appellant argues that the prior art Frey fails to teach the limitations of claim 4, however, examiner respectfully disagrees. Claim 4, as being dependent on claim 3, is rejected using the combination (emphasis added) of Reid, Mamoshina, Iris and Frey. As explained above, the combination of Reid, Mamoshina and Iris teach the concept of the predicting a genetic variant based on phenotypes (characteristics) using artificial intelligence techniques such as a generalized linear model; therefore, the inputs are the phenotypes (characteristics) and the outputs are the genetic variants. According to the context of the invention, since the inputs are the characteristics, and the output is the genetic variant, then the top layer must correspond to the inputs, and the bottom layer must correspond to the outputs. This arrangement must work in this manner following the context of the invention, otherwise it will contradict the invention’s purpose of predicting genetic variants (output) based on the characteristics (input). Frey is brought to cure the specific details of the multilayer neural network, each layer comprising multiple nodes coupled via weighted connections, as it can be seen for example at Frey’s [0068]: “weights (".theta.") of a neural network are changed according to the gradient of a cost function evaluated using the prediction and the target”. In addition, Frey at [0038]: “In embodiments, the CVP comprises a deep neural network having multiple layers of processing units and possibly millions of parameters”.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Examiner could not conclude a patentable distinction (emphasis added) between the combination (emphasis added) of 
For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/LUIS A SITIRICHE/Primary Examiner, Art Unit 2126             
                                                                                                                                                                                           
Conferees:
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126 



/Jason Cardone/
Primary Examiner

                                                                                                                                                                                                       



Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.